DETAILED ACTION

Claim Objections
Claim 10 is objected to because “automat” (line 4) is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 16, 17, 20-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boast et al. (U.S. Patent 6,129,156) in view of Dang et al. (U.S. Patent 10,266,201).
Boast discloses a grading machine (10) having a body (Figures 1-3) and a blade (16).  There is a grading blade position sensor (78).  A drawbar connects the blade to the machine body (Figure 1, for example) and a sensor is configured to sense the position of the drawbar (at 56, Figure 3, for example).  There is a user interface and a control system.  Boast specifically discusses mirrored first and second positions (first sentence under “Disclosure of the Invention,” for example) with respect to a turnaround operation.  While Boast discusses the turnaround operation, it is not disclosed as an automatic operation.  Dang exemplifies that automatic turnaround operations are known (Figure 1, for example).  It would have been obvious to one of 
Regarding claim 4, because the sensor measures blade position, it would have been obvious to one of ordinary skill at the time of the invention to have coupled the sensor to the blade in order to most efficiently obtain information.
There is a circle (38).
Given the combination with the system of Dang, it would have been obvious to one of ordinary skill at the time of the invention to have configured the controller in the manner of claims 6 and 7 in order to properly operate the machine.
Regarding the touch screen, the examiner takes Official notice that these are well known to use in machines in order to ease control thereof.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Boast/Dang with a touchscreen.
Regarding the method claims, given the combination of Boast and Dang and the purpose of Boast, it would have been obvious to one of ordinary skill at the time of the invention to have used the method in order to effectively work a substrate.
Regarding the blade portion overlapping in both positions, this is deemed inherent since, looking to Figure 2 of Boast, for example, it can be seen that the blade is wider than the machine; and, looking to Figure 3, even when the front of the machine is offset from the rear, the blade still substantially covers the width of the entire offset.  Because the blade is so wide, it would naturally have some overlap in any position.

s 9, 18, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boast et al. (U.S. Patent 6,129,156) and Dang et al. (U.S. Patent 10,266,201), as applied above, and further in view of Ruhter et al. (U.S. Patent 8,412,420).
Ruhter teaches a wheel lean sensor and control (column 2, lines 29-43).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Boast in the manner of claims 9, 18 and 24, in order to counteract forces caused by blade angles, as taught by Ruhter (column 1, lines 10-17, for example).

Response to Arguments
Applicant's arguments filed 20 May 2021 have been fully considered but they are not persuasive.  The examiner disagrees with the assertion that Boast does not teach the second position that mirrors the first position, as this is discussed in the first sentence with respect to the disclosure of the invention (column 1, lines 49-51).  Additionally, see column 1, lines 38-45, in which Boast specifically discusses using the mirror image position in order to spread material in the same direction after turning around.  
With respect to the automatic operation, it has been held that automating a known procedure is not a patentably distinguishing feature.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194(CCPA 1958) (The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art).  Dang has been used simply to exemplify that automating manual procedures is known in the art of earth working machines.  It is only automation for which Dang has been relied upon.
Because applicant did not challenge examiner’s assertions of Official notice, these have been taken as admitted prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671